Broyles, C. J.
The evidence tending to connect the accused with the offense charged was wholly circumstantial, and, therefore, the failure of the court to instruct the jury upon the law of circumstantial evidence was harmful error, and another hearing of the case is required.
(a) The other assignments of error are not passed upon, as the alleged errors are not likely to recur upon another trial.

Judgment reversed.


Luke and Bloodioorth, JJ., concur.

Porter & Meiane, for plaintiff in error.
Alec Harris, solicitor, contra.